Citation Nr: 0307503	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  97-03 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Evaluation of status post anterior cruciate ligament (ACL) 
tear of the left knee with a residual scar, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to 
September 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 10 percent evaluation 
for the service-connected status post ACL tear of the left 
knee with a residual scar.

The veteran relocated to Colorado and jurisdiction of his 
claim was assumed by the Denver, Colorado, RO.

In September 1998, the Board remanded the claim for further 
development and for the RO to arrange for a VA orthopedic 
examination, to determine the nature and extent of the 
veteran's service-connected status post ACL tear of the left 
knee with a residual scar.  The record reflects that the RO 
scheduled the veteran for VA examinations June 25, 2002, July 
2, 2002, November 26, 2002, and December 10, 2002.  The 
veteran failed to report to all four of these scheduled 
examinations.  In a January 2003 rating decision, the RO 
continued the 10 percent evaluation based on the evidence of 
record.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Status post ACL tear of the left knee is manifested by 
slight limitation of motion with slight functional 
impairment.

2.  A 3- to 4-inch well-healed scar on the left knee is 
currently manifested by pain on objective demonstration.

3.  Since separation from service, there has been no 
convincing evidence of instability or subluxation of the left 
knee.




CONCLUSIONS OF LAW

1.  Status post ACL tear of the left knee is no more than 10 
percent disabling.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2002).

2.  The criteria for a 10 percent evaluation for a painful 
scar have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

3.  The criteria for an evaluation for instability and 
subluxation of the knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §  4.71a, Diagnostic 
Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the July 1996 statement of the case and the January 2003 
supplemental statement of the case, the RO provided the 
veteran with the criteria for impairment of the knee, 
Diagnostic Code 5257, which provides for a 10 percent 
disability rating for slight recurrent subluxation or lateral 
instability, a 20 percent disability rating for moderate 
recurrent subluxation or lateral instability, and a 30 
percent disability rating for severe recurrent subluxation or 
lateral instability.  Further, in the January 2003 
supplemental statement of the case, the RO provided the 
veteran with the text of Diagnostic Code 5260, which states 
that limitation of flexion of the leg to 60 degrees warrants 
a zero percent disability rating, to 45 degrees warrants a 10 
percent disability rating, to 30 degrees warrants a 20 
percent disability rating, and to 15 degrees warrants a 30 
percent disability rating.  

In an August 2002 letter to the veteran, the RO indicated 
that in order to establish entitlement to an increased 
evaluation, the evidence must show that the veteran's 
service-connected disability had increased in severity such 
that current symptomatology more closely approximates the 
rating schedule criteria for the next higher evaluation.  The 
RO added that an increase in severity is usually shown by 
recent medical records, and requested that the veteran 
provide the dates and places of recent treatment regarding 
his left knee disability.  Correspondence copies of the 
August 2002 letter and January 2003 supplemental statement of 
the case were mailed to the veteran's current accredited 
representative, AMVETS.  These copies were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65) (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by VA)).

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the August 2002 letter to the veteran, the RO 
indicated that it would get any VA medical records or other 
medical treatment records identified by the veteran.  The RO 
specified that it had already requested VA medical treatment 
reports from the VA Medical Center in Ann Arbor, Michigan.  
The RO added that it would make arrangements for a VA 
examination to determine the current level of disability, if 
necessary.  The RO indicated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, provided that the veteran gave the RO 
enough information about those records so that the RO could 
request them from the appropriate person or agency.  The RO 
added that it was still the veteran's responsibility to 
support his claim with the appropriate evidence.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA treatment records identified by the 
veteran.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating his 
claim.

In addition, VA has fulfilled its duty to assist regarding 
notification of the scheduling of a required VA medical 
examination.  In a May 2002 letter, sent to the veteran at 
his latest address of record, the RO indicated that it was 
making arrangements for the veteran to have an examination at 
the Denver VA Medical Center.  The RO indicated that if the 
veteran would be out of town, if he will have moved out of 
the area, or if for any reason the veteran could not keep the 
appointment within the next two to four weeks, to contact the 
RO as soon as possible to discuss scheduling options.  The RO 
stressed that the veteran should make every effort to keep 
the scheduled appointment, especially because some 
examinations are conducted by specialists whose availability 
is limited.  A correspondence copy of this letter was mailed 
to the veteran's accredited representative, AMVETS.  

In a June 18, 2002, letter to the veteran, the RO indicated 
that the veteran had been scheduled for a VA examination on 
June 25, 2002.  The RO stressed that if the veteran had moved 
to another state, that he should not report but instead 
should enclose the new address and return all papers to the 
RO.  The RO also stressed that the veteran's failure to 
report as scheduled, or failure to notify the RO that he 
could not report, might result in the claim being disallowed 
for lack of required medical evidence.  This information was 
repeated in the June 25, 2002, November 19, 2002, and 
December 3, 2002, letters to the veteran.

Finally, in the August 2002 letter to the veteran, the RO 
indicated that the veteran should call or write to the RO as 
soon as possible if the veteran moved or changed his mailing 
address.

The Board is aware that during the pendency of this appeal, 
changes were made in August 2002 to the Schedule for Rating 
Disabilities for skin disorders, as set forth in 38 C.F.R. § 
4.118 (2002).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
here, the changes made were not substantive in regard to the 
facts in this case.  Specifically, the criteria in the 
applicable Diagnostic Code of 7804 remained the same.  
Therefore, neither is more favorable to the veteran's claim, 
and there was no need for VA to inform the veteran of the 
changes in the regulation.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

A September 1994 service medical record indicated that the 
veteran had been playing flag football when he went up for a 
pass and tripped as his legs became entangled with another 
player.  The record notes that as he fell he felt his left 
knee hyperextend laterally and pop.  The examiner noted no 
history of left knee trauma prior to this occurrence.  The 
examiner noted that there was no bruising, erythema, gross 
deformity, or a break in the skin, but there was mild edema.  
Tenderness was noted over the inferior aspect of the external 
lateral ligament.  There was full range of motion with pain 
at 170 degrees extension, and pain on external rotation, and 
negative drawers.  A valgus and varus stress test was 
negative.  The examiner entered an assessment of left knee 
strain, rule out patella fracture, left lateral ligament 
tear.

A January 1995 operation report indicated that the veteran 
had a postoperative diagnosis of ACL tear, left knee.  The 
report indicated that the veteran had an examination under 
anesthesia, that he had a diagnostic left knee arthroscopy, 
and an ACL reconstruction, left knee, with autologous bone, 
patellar tendon bone graft.  Range of motion was 0 degrees to 
125 degrees, 18 mm Lachman with no endpoint, Grade II-III 
pivot shift, negative McMurray test.  After placement of the 
graft, the surgeon undertook an examination of the knee.  The 
knee was very stable with approximately 3 mm of anterior 
tibial translation.  

A January 1995 service medical record outpatient treatment 
report indicated that range of motion was 0 to 120 degrees, 5 
mm Lachman's, good endpoint.  A consultation record from the 
same date indicated that range of motion was 6 degrees to 134 
degrees, with moderate swelling, good patella mobility, and 
good heel-toe motion.

An April 1995 service medical record outpatient treatment 
report indicated that the veteran continued to have no 
complaints, although there was slight swelling the day prior 
to the examination.  There was slight effusion, and range of 
motion was 0 degrees to 135 degrees.    The veteran was able 
to do 20 1/3 squats without pain, and was advised to progress 
to jogging, lat shuffles, upper body swimming, and light 
sports.

An August 1995 service medical record outpatient treatment 
report indicated that the veteran was doing very well with no 
giving way, and that the veteran was jogging, surfing, and 
playing basketball without any difficulty.  The examiner 
noted that the veteran complained of some occasional left 
knee pain.  The incision was well-healed, there was no 
effusion, range of motion was 0 degrees to 140 degrees.  
There was negative varus and valgus instability, negative 
anterior and posterior drawer, Lachman's at 4 mm with a good 
endpoint, negative for pivot shift.  The examiner noted that 
the veteran was fit for full duty and for discharge.

A November 1995 VA x-ray examination report indicated that 
the veteran's left knee was status-post ACL repair.  In 
addition, the radiologist noted that an approximately 4 mm 
focus of increased density projected over the joint space in 
the region of intercondylar notch on the frontal view was not 
definitely identified on the lateral view, but could 
represent a tiny osteochondral body.  Finally, the 
radiologist noted that there might be mild joint space 
narrowing laterally, but no significant osseous degenerative 
change was demonstrated.

In a November 1995 VA general medical examination, the 
examiner noted that the veteran stated that his knee was 
still "not like it should be" and that it ached much of the 
time, and was worse when he climbed stairs.  The examiner 
also noted that the veteran stated that he was not able to 
squat or kneel without significant discomfort, and that he 
was quite concerned about his knee because he wanted to play 
football on a college level and was concerned that he would 
not be able to do so.  The examiner noted that the veteran 
denied any locking or instability, but that the knee would 
swell up on several instances.

On objective examination, the examiner noted that the veteran 
had a 4-inch well-healed left knee scar from the ACL surgery, 
and that examination of the knee revealed no crepitus or 
effusion.  In addition, the left knee was stable to Lachman 
and to the anterior drawer sign.  It was also stable to varus 
and valgus stress.  Range of motion was 0 to 120 degrees.  
The examiner noted that the left knee x-ray revealed mild 
joint space narrowing laterally, and that orthopedic 
consultation found patella crepitus but stable knee.  The 
examiner entered a diagnosis of status post torn left ACL 
with reconstructive surgery in January 1995 with continued 
complaints of pain, probably secondary to patella femoral 
arthritis.

A June 1996 VA x-ray report of the knee indicated that 
"metallic screw in distal femur and proximal tibia for 
tendon repair are in place" and that the left knee was in 
good alignment, with no other gross abnormality present.

In a June 1996 VA outpatient treatment report, the examiner 
noted that the veteran complained of left knee pain in the 
last 3 to 4 months, which was becoming worse.  The examiner 
found no anterior drawer sign, no laxity, range of motion 
from 0 to 120 degrees, and minimal swelling.  An x-ray showed 
no arthritis, with screws in place.  The examiner entered an 
assessment of status post left ACL repair, recommended 
physical therapy for quad and hamstring strength, recommended 
1 month off from work, and recommended a return to the clinic 
in 1 month for re-evaluation.

In a July 1996 VA follow-up outpatient treatment report, the 
examiner noted a positive patellar crepitus, positive 
Lachman's, right greater than left, full range of motion, 
nontender.  Impression:  rule out "MMT" left knee, patella 
femoral degenerative joint disease.  Continue physical 
therapy for quad strengthening, knee rehabilitation, return 
to clinic in 4 weeks.

A December 1996 letter from the veteran's employer, a lawn 
service, indicated that the veteran was hired in February 
1996 as a production specialist, which consisted of applying 
fertilizers and weed controls to lawns by either a dry 
spreader or by spraying the lawn with a hose.  The employer 
noted that this work entailed a lot of walking everyday.  The 
employer noted that on June 1, the veteran took off work due 
to pain in his knee, and was requested by the VA doctor to 
rest it for 3 to 4 days.  The employer further noted that the 
veteran went back to the doctor several days later and the 
doctor suggested that he undergo 4 to 6 weeks of physical 
therapy.  The employer noted that at that time, upon mutual 
agreement, the veteran was replaced on his route because he 
was unable to perform his job.  After 5 weeks, the veteran 
contacted his employer to say that he did not think he could 
perform the job anymore and that he agreed his position 
should be terminated.

In a December 1996 statement, the veteran indicated that his 
condition had not improved, and that he was released from his 
place of employment and had had difficulty finding new 
employment because of his condition.

A February 1997 VA x-ray examination report of the left knee 
indicated that the veteran had no changes from his prior 
examination, the June 1996 x-ray of the knee.  ACL repair was 
noted on the report.

In a February 1997 VA examination report, the examiner noted 
that the veteran did well until November 1994, when the 
veteran sustained a similar type of left lateral knee 
twisting injury while playing baseball.  The veteran again 
had an immediate left knee effusion and the pain was so great 
that he had difficulty ambulating.  The examiner noted that 
the veteran was seen by the base orthopedic surgeon and felt 
to have a tear of the left anterior cruciate ligament.  The 
examiner reported the following history of the injury: 

Arthroscopy of the left knee was done on 
January 10, 1995.  A tear of the anterior 
cruciate ligament was confirmed, and 
grade II chondromalacia was also 
identified.  Reconstruction of the 
ligament was performed with autologous 
bone grafting.  After this procedure, he 
again went to physical therapy for a 
short time and had a brief period of 
limited duty.  He did well until his 
discharge on September 15, 1995.  After 
his discharge, the patient began working 
for TruGreen-ChemLawn in March of 1996.  
His position required a great deal of 
ambulation.  The patient stated that he 
began to have progressive left knee pain 
while walking and pulling a hose.  He 
also had difficulty achieving full 
extension of his left knee.  The patient 
had to quit his job due to pain and daily 
left knee aggravation.  He was evaluated 
in the Ann Arbor VA Medical Center 
Orthopaedics Clinic and was referred to 
physical therapy for the third time.  He 
did well with no further appointments 
made by the patient.

The patient states that his left knee 
pain returned and he has not been able to 
work since having quit his job in June of 
1996.  The patient reports that he cannot 
kneel, stoop, climb ladders, play sports 
of any kind, ambulate over one mile, lift 
over 50 pounds, jog, run or traverse 
stairs comfortably due to left knee pain.  
He states that he begins to have left 
knee pain after sitting in a chair for 
over 30 minutes or after driving in an 
automobile for over an hour.  Generally, 
he has knee pain approximately five out 
of seven days, and anytime he is active.  
He also has a mild left knee effusion 
occasionally, depending on the type of 
aggravation or activity.  The patient 
states that elevation of his left leg, 
hot baths, application of heat to his 
knee or ice massage relieves his pain and 
discomfort.  He takes an occasional 
Extra-Strength Tylenol tablet with good 
relief.

Upon physical examination of the veteran, the examiner noted 
the following:

[The veteran] is a 25-year-old, 210-pound 
man who is 6 feet, 2 inches tall.  His 
gait is normal without restriction, limp, 
guarding or pain at the time of 
examination.  The patient has normal 
heel-to-heel and toe-to-toe testing 
without pain elicited.

[The veteran]'s left knee is noted to 
have a 3 inch scar which begins just 
inferior to the inferior patella and the 
tibial plateau.  The patient has mild to 
moderate pain with the examiner's digital 
compression of the scar line.  Patellar 
compression with the palm of the 
examiner's hand is mildly uncomfortable.  
He has good patellar tracking with 
passive range of motion without 
discomfort.  There is no atrophy, 
effusion, varus or valgus deformity, 
Baker's cyst formation, or other scars 
noted in the non-weight-bearing position.

The patient has good lateral knee 
stability in the recumbent position.  The 
patient has good anterior-posterior 
cruciate stability upon drawer's testing.  
McMurray's test is negative.  The patient 
does note to the examiner that, after 
approximately five minutes, when the 
stress of the range of motion examination 
was completed, he began to have mild 
discomfort above the superior edge of the 
patella at the medial and lateral 
quadriceps area and muscle groups.  The 
patient has no fatigue or pain after 
twenty seconds of knee flexion or 
extension against the examiner's full 
effort.

The patient's left knee hyperextends 9 
degrees without pain elicited.  The left 
knee's full flexion is 134 degrees 
without pain.

After the examination was finished, the 
patient was noted to jump off the 
examination table directly onto his left 
lower extremity, and this elicited no 
complaint of pain or discomfort.

TESTING:  Left knee radiographs showed 
changes consistent with an anterior 
cruciate ligament repair.  There was no 
change from the prior examination, done 
on November 6, 1995.  In 1995, there was 
a focal area of increased density, about 
4 mm. in diameter, projected over the 
joint space in the region of the 
intercondylar notch on the frontal view.  
This was not definitely seen on the 
lateral view, but was thought to be a 
possible osteochondral body.  There also 
was a question of mild joint space 
narrowing on the films done in 1995.

DIAGNOSES:  (1)  History of tear of the 
left anterior cruciate ligament, status 
post reconstruction with autologous bone 
grafting;  (2) Mild degenerative joint 
disease of the left knee;  (3) 
Chondromalacia of the left knee, grade 
II.

A March 1998 statement from the veteran's representative 
indicated that the veteran lost a job due to his medical 
condition which prevented him from performing his work on a 
continuous basis.  The representative indicated that the 
reason was due to medical appointments and therapy 
appointments, and that he would have to leave work early 
because of the pain he suffered in his left knee.  The 
representative also stated that the veteran contended that 
the instability in the left knee kept him from functioning in 
any normal way to perform his work assignment, and that it 
also affected his athletic activities, dancing, walking, 
running, and going up and down stairs.  The representative 
contended that the veteran's injury had taken away more than 
10 percent of the veteran's livelihood.


III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  See 38 C.F.R. §§ 4.1, 4.2 (2002).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a zero percent disability rating, to 
45 degrees warrants a 10 percent disability rating, to 30 
degrees warrants a 20 percent disability rating, and to 15 
degrees warrants a 30 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
disability rating, moderate recurrent subluxation or lateral 
instability warrants a 20 percent disability rating, and 
severe recurrent subluxation or lateral instability warrants 
a 30 percent disability rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).

As stated above, changes were made to the criteria for skin 
disorders in August 2002; however, those changes did not 
affect the applicable Diagnostic Code in this case.

Under the old criteria, a scar which was manifested as 
superficial, tender, and painful on objective demonstration 
was assigned a 10 percent evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to August 2002).  Under the new 
criteria, a scar which is superficial and painful on 
examination will be assigned a 10 percent evaluation.  See 67 
Fed. Reg. 49,596 (2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7804).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
1.  

Disability evaluations are based on functional impairment.  
Functional impairment may be due to limitation of motion due 
to less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 
38 C.F.R. §§ 4.40, 4.45).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

a.  Left knee

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for loss of range of 
motion and functional impairment of the left knee.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a zero percent disability rating, to 
45 degrees warrants a 10 percent disability rating, to 30 
degrees warrants a 20 percent disability rating, and to 15 
degrees warrants a 30 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  Disability 
evaluations must also consider functional impairment.  
Functional impairment may be due to limitation of motion due 
to less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45 (2002).  The veteran's range of 
motion in the left knee was 2 degrees to 135 degrees in 
February 1995, 0 degrees to 135 degrees in March and April 
1995, 0 degrees to 140 degrees in August 1995, 0 degrees to 
120 degrees in November 1995 and June 1996, and 9 degrees to 
134 degrees in February 1997.  

The veteran was able to do 20 1/3 squats without pain as 
reported in the April 1995 outpatient treatment report.  In 
August 1995, it was noted that the veteran was able to jog, 
surf, and play basketball without difficulty, and that the 
veteran complained of some occasional left knee pain.  In the 
November 1995 general medical examination, the examiner noted 
that the veteran stated that the knee was still not as it 
should be, and that it ached much of the time, and was worse 
when he climbed stairs.  The veteran indicated that he was 
not able to squat or kneel without significant discomfort.  
The veteran complained of new left knee pain in the June 1996 
VA examination report, which was becoming worse.  A December 
1996 letter from the veteran's employer noted that the 
veteran was unable to work in his lawn care job due to the 
pain in his knee.  In the February 1997 VA examination 
report, it was noted that the veteran stated that he could 
not kneel, stoop, climb ladders, play sports, ambulate over 
one mile, lift over 50 pounds, jog, run, or traverse stairs 
comfortably due to left knee pain.  The examiner noted in 
that report that the veteran said that he had knee pain 5 out 
of 7 days, and anytime he was active.  Upon physical 
examination, the examiner noted that the veteran's gait was 
normal without restriction, limp, guarding or pain, and there 
was normal heel-to-heel and toe-to-toe testing without pain.  
There was no atrophy, effusion, or varus or valgus deformity.  
There was no pain or fatigue after 20 seconds of knee flexion 
or extension against the examiner's full effort.  The knee 
hyperextended 9 degrees without pain and flexed to 134 
degrees without pain.

The Board notes that the veteran has very slight impairment 
in his range of motion, slight swelling of the knee, and pain 
on movement, especially when engaging in physical activities 
such as climbing stairs or playing sports, resulting in some 
functional loss.  The veteran was able to do 20 1/3 squats 
without pain as reported in the April 1995 service medical 
record, indicating no weakened movement.  In addition, the 
knee was reported stable in the February 1997 VA examination 
report, and the examiner noted that the veteran was able to 
jump off of the examination table directly onto his left 
lower extremity with no complaint of pain or discomfort, also 
indicating no weakened movement.  The examiner noted that the 
veteran's gait was normal without restriction, limp, or 
guarding, indicating an absence of incoordination.  In 
addition, the examiner noted that the veteran had no fatigue 
or pain after 20 seconds of knee flexion or extension against 
the examiner's full effort, indicating an absence of excess 
fatigability.  Thus, based on the evidence of record, the 
Board finds that the preponderance of the evidence supports 
no more than a 10 percent disability evaluation, for slight 
limitation of motion and slight functional impairment due to 
pain and mild swelling.  In order to warrant a higher 
evaluation, the evidence should establish that the has either 
actual limitation of motion or the functional equivalent of 
such limitation to 30 degrees of flexion or 15 degrees of 
extension.  Although the veteran has reported that he has 
limitation of function, his statements have been relatively 
non-specific as to the impairment in terms of degrees.  More 
importantly, nothing in the record, including his lay 
statements reflects that he is functionally limited to 15 
degrees of extension or 30 degrees of flexion.  There is also 
an apparent conflict between his statements and the clinical 
findings.  Although the veteran has described significant 
limitation of activity, the examiner noted that his gait was 
normal and that he was able to jump off a table without 
discomfort.  The Board concludes that when the function of 
the knee is considered, the ability to ambulate and maintain 
weight, the observations of the skilled professional are far 
more probative of the degrees of the veteran's impairment.  

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the award of service 
connection for status post ACL tear of the left knee, and 
that in such cases, the Board must consider whether staged 
ratings should be assigned based upon the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence 
shows that the condition has not significantly changed and 
that a uniform rating, rather than a staged rating, is 
warranted.  


b.  Scar of the left knee

The Board has reviewed the evidence of record and finds that 
the evidence supports the grant of a separate evaluation for 
a scar of the right knee.  The veteran's appeal is regarding 
status post ACL tear of the left knee with a residual scar, 
and thus the Board believes that it has jurisdiction as to 
the scar, which is directly related to his service-connected 
disability.

Specifically, the Board finds that the evidence shows that 
the scarring of the left knee would warrant a separate grant 
of a 10 percent disability rating under Diagnostic Code 7804, 
as the veteran's current evaluation under Diagnostic Code 
5260 does not contemplate scarring.  Under the old criteria 
for Diagnostic Code 7804, scars, superficial, tender and 
painful on objective demonstration warrant a 10 percent 
disability evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 7804 (2002).  Under the new criteria, scars, 
superficial, painful on examination warrant a 10 percent 
disability evaluation.  See 67 Fed. Reg. 49,596 (2002) (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7804).  In the 
November 1995 VA examination report, the examiner noted that 
the veteran had a 4-inch well-healed left knee scar from the 
ACL surgery.  In the February 1997 VA examination report, the 
examiner noted that the veteran's left knee had a 3-inch scar 
beginning just inferior to the inferior patella and the 
tibial plateau, and that the veteran had mild to moderate 
pain with the examiner's digital compression of the scar 
line.  Patellar compression with the palm of the examiner's 
hand was mildly uncomfortable.  The Board finds that the 
evidence supports a 10 percent disability evaluation for the 
veteran's left knee scar, which has been shown to be painful 
on objective demonstration.


c.  Instability and subluxation of the left knee

Initially, the veteran's disability was rated as a hyphenated 
diagnostic code, 5010  -5257.  This reflects that that the RO 
determined that the primary impairment was the limitation of 
motion rather than instability or subluxation.  In August 
1996, the RO employed diagnostic code 5257 and assigned a 10 
percent evaluation.  However, in reaching the determination 
to assign the 10 percent evaluation, the RO specifically 
concluded that there was no instability.  Thus, it is 
concluded that the decision to award the evaluation was based 
on functional impairment rather than instability or 
subluxation.  Regardless, because of the nature of the 
initial disability, the Board must consider whether a 
separate evaluation is warranted for instability.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability warrants a 10 percent disability rating, 
moderate recurrent subluxation or lateral instability 
warrants a 20 percent disability rating, and severe recurrent 
subluxation or lateral instability warrants a 30 percent 
disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2002).
 
In this regard, since separation from service, there has been 
no convincing evidence of instability or subluxation.  The 
1995 VA examination disclosed that the knee was stable.  The 
1997 VA examination disclosed that he had good stability.  
The Board concludes that the observation of the skilled 
professionals are probative of the degree of the impairment 
and that a separate evaluation based on instability or 
subluxation is not warranted.

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Under Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  See Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  See VAOPGCPREC. 6-96 
(1996).


ORDER

Evaluation in excess of 10 percent for of status post 
anterior cruciate ligament tear of the left knee is denied.

A separate 10 percent evaluation for a scar of the left knee 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.

A separate evaluation for instability and subluxation of the 
knee is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

